12 N.Y.2d 806 (1962)
In the Matter of the Arbitration between Cross Properties, Inc., Appellant, and Gimbel Brothers, Inc., Respondent.
Court of Appeals of the State of New York.
Argued October 22, 1962.
Decided December 6, 1962.
John P. McGrath, Martin D. Jacobs, Austin D. Graham and Jacob W. Heller for appellant.
Eugene H. Gordon and Peter L. Szanton for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FROESSEL, VAN VOORHIS, BURKE and FOSTER. Judge FULD dissents in the following opinion:
Order and judgment affirmed, with costs.
FULD, J. (dissenting).
In view of the fact that an award made by arbitrators is well-nigh conclusive, the courts must be especially careful, when the impartiality or objectivity of an arbitrator, appointed as a neutral, is challenged, to make certain that there were no undisclosed disqualifying relationships between such arbitrator and a party which might have prevented him from rendering an unprejudiced or independent decision. This has been a long-drawn-out, complicated and expensive proceeding, but I do not see how, if the integrity of the arbitral process is to be assured, we may uphold the determination made in this case. I would, therefore, reverse the order and judgment appealed from and vacate the award for the reasons stated by Justice VALENTE in his dissenting opinion below.
Order and judgment affirmed.